BYE, Circuit Judge,
dissenting.
The proceedings before this Court and before the Supreme Court of Missouri which led to the instant habeas petition pertain to the question of whether Andre Cole is entitled to a hearing to determine his competency — not whether he is competent. A majority of the Supreme Court of Missouri concluded Cole was not entitled to a hearing to determine his competency *715to be executed — even assuming he made the required threshold showing for the necessity of such a hearing — because it determined he was competent. In doing so, the court reached a decision that was contrary to and an unreasonable application of clearly established Federal law and made an unreasonable determination of the facts presented before it. Accordingly, I would affirm the district court’s decision to grant Cole’s petition for writ of habeas corpus and stay his execution while the appeal proceeds.
Because we review petitions for writ of habeas corpus under standards set forth in the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Edwards v. Roper, 688 F.3d 449, 453 (8th Cir.2012), Cole is entitled to relief if he demonstrates the adjudication by the Supreme Court of Missouri “resulted in a decision that was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), or “resulted in a decision that was based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(2). I believe Cole satisfies both prongs.
I
“[T]he Eighth Amendment prohibits a State from carrying out a sentence of death upon a prisoner who is insane.” Ford v. Wainwright, 477 U.S. 399, 409-10, 106 S.Ct. 2595, 91 L.Ed.2d 335 (1986). Justice Powell’s concurrence in Ford sets forth the clearly-established minimal means Missouri must provide for determining Cole’s competency before it can execute him. See Panetti v. Quarterman, 551 U.S. 930, 949, 127 S.Ct. 2842, 168 L.Ed.2d 662 (2007). Under this minimal test, a state “may require' a substantial threshold showing of insanity merely to trigger the hearing process” to determine the individual’s competency. Ford, 477 U.S. at 426, 106 S.Ct. 2595. “Once a prisoner seeking a stay of execution has made ‘a substantial threshold showing of insanity,’ the protection afforded by procedural due process includes a ‘fair hearing’ in accord with fundamental fairness.” Panetti, 551 U.S. at 949, 127 S.Ct. 2842 (quoting Ford, 477 U.S. at 426, 106 S.Ct. 2595). The Supreme Court’s decisions in Ford and Panetti clearly established a sequential process for determining an individual’s competency: (1) whether the individual presented sufficient evidence to trigger the need for a hearing; and (2) based on the evidence presented at such a later hearing, whether the individual is competent to be executed. Here, the Supreme Court of Missouri afforded Cole no hearing, even though it assumed he presented sufficient evidence to trigger the requirement for a hearing. Instead, the court sua sponte evaluated the evidence presented in the record thus far and found Cole competent. It is undisputed Cole received no hearing in this case. The mere opportunity to file a brief before an appellate court as part of a writ proceeding cannot meet the definition of a “fair hearing,” however that may be defined, particularly without notice that it would be the final opportunity to show competency.
Although the Supreme Court of Missouri properly identified Ford and Panetti as the standard by which to determine Cole’s competency, it ignored their mandate to provide him with a “fair hearing.” The majority of the court held that “[e]ven assuming Mr. Cole made a substantial threshold showing of insanity, he is not entitled to any further process under Ford and Panetti because he has been afforded *716the opportunity to submit argument and evidence.”3 The court cited no authority — and I have found none — for its novel approach of merging the sequential steps of determining the threshold for the necessity of a hearing and the individual’s competency. Indeed, the Supreme Court of Missouri’s own precedent provides that once Cole met the substantial threshold showing, he was “entitled to a full hearing to determine his competence.” Middleton v. Russell, 435 S.W.3d 83, 84 (Mo.2014) (emphasis added). The majority attempts to justify this approach by suggesting the Supreme Court of Missouri applied the steps sequentially but in one fell swoop. The requirement of sequential steps does, not exist to provide a mere opportunity for additional reflection on the evidence presented at the threshold showing. It exists to allow an individual to marshal all evidence available to him to propel him not only past the minimal standard of a threshold showing but on the ultimate issue of his competency. The process employed in this case thwarts that exact purpose by prematurely adjudicating Cole’s competency on the more limited record of a threshold showing. In the civil context, it would be the equivalent of denying summary judgment but entering judgment in favor of that party based on an evaluation of the evidence.
The process employed in this case is particularly egregious because until the Supreme Court of Missouri’s unprecedented decision, Cole had no reason to believe he was required to marshal all evidence supporting his lack of competency under the expedited route of a petition for habeas relief. Indeed, the Supreme Court of Missouri has stated Cole could expect a “full hearing to determine his competence.” Middleton, 435 S.W.3d at 84. In his petition, Cole identified specific additional evidence, including testimony from other expert witnesses regarding his mental state and testimony from fellow inmates to corroborate Cole’s change in behavior in recent months, that he would introduce at a full competency hearing, and would have attempted to introduce in his petition had he known he would be required to show the full merits of his competency rather than just a threshold showing. To deny Cole the opportunity to present such evidence after finding he is entitled to a hearing does not comport with the specific mandate of Ford and Panetti requiring a two-step determination or their guiding principle. See Ford, 477 U.S. at 414, 106 S.Ct. 2595 (Marshall, J.) (“[A]ny procedure that precludes the prisoner or his counsel from presenting material relevant to his sanity or bars consideration of that material by the factfinder is necessarily inadequate.”); id. at 424, 106 S.Ct. 2595 (Powell, J. concurring in part and concurring in the judgment) (“ [Fundamental fairness is the hallmark of the procedural protections afforded by the Due Process Clause.”). Given that this determination involves the “especial concern ... that execution is the most irremediable and unfathomable of penalties,” id. at 411, 106 S.Ct. 2595, 1 find no persuasive reason to rush to a determi*717nation on an incomplete record after an individual has made the threshold showing.
Under Missouri’s latest approach, Cole is unlikely to ever receive a “fair hearing.” If Cole presents too little evidence to support his claim that he is not competent, he will fail to meet the required threshold showing and will not receive a hearing. If Cole presents sufficient evidence, the court would simply proceed to weighing the evidence, and once again, Cole is left without a fair hearing. Missouri appears to suggest that Cole’s opportunity to present evidence and argument in the context of a writ proceeding to satisfy his initial threshold is sufficient to constitute a “fair hearing” on the merits of Cole’s incompetency claim. But no authority holds as such, and there is no plausible way to read Ford and Panetti as permitting such a short-circuited evaluation of the complex question of Cole’s competency. “[T]he competency determination depends substantially on expert analysis in a discipline fraught with ‘subtleties and nuances.’ ” Ford, 477 U.S. at 426, 106 S.Ct. 2595. The appropriate means of deciding credibility and factual determinations — particularly given the consequences of executing Cole unconstitutionally — is an evidentiary hearing. Cf., Franco v. United States, 762 F.3d 761, 765 (8th Cir.2014) (holding that the district court abused its discretion in finding one affidavit more credible than the other without the benefit of an evidentiary hearing).
As three members of the Supreme Court of Missouri aptly recognized, the majority’s novel approach in this case was “completely improper and unprecedented.” I agree.
II
Unlike its prior decisions in similar cases, the Supreme Court of Missouri assumed Cole met the substantial threshold required to entitle him to a hearing. I agree that there is no basis to find he has not.
Missouri urges this Court, however, to nevertheless make this complex and evidence-heavy finding, despite the Supreme Court of Missouri’s refusal to do so — most likely because they did not believe it could be made.4 First, the rule of alternative affirmance Missouri urges us to apply in this case does not apply when the decision is a “conspicuous misapplication of Supreme Court precedent that makes the state court’s decision contrary to clearly established law.” Williams v. Roper, 695 F.3d 825, 831 (8th Cir.2012) (internal quotation marks omitted). Second, Missouri offers only a conclusory assertion that the threshold has not been met, and I believe they have waived the argument. Cubillos v. Holder, 565 F.3d 1054, 1058 n. 7 (8th Cir.2009) (noting undeveloped arguments are generally deemed waived). Third, while I believe it is unnecessary to reach the issue, Cole has presented ample evidence to satisfy the threshold showing.
In Panetti the United States Supreme Court clarified Ford’s competency and substantial threshold showing standards. Considering delusions suffered by Panetti, the Supreme Court concluded:
The principles set forth in Ford are put at risk by a rule, that deems delusions relevant only with respect to the State’s announced reason for a punishment or the fact of an imminent execution as opposed to the real interests the State seeks to vindicate. We likewise find no *718support elsewhere in Ford, including in its discussions of the common law and the state standards, for the proposition that a prisoner is automatically foreclosed from demonstrating incompetency once a court has found he can identify the stated reason for his execution. A prisoner’s awareness of the State’s rationale for an execution is not the same as a rational understanding of it. Ford does not foreclose inquiry into the latter.
It is therefore error to derive from Ford, and the substantive standard for incompetency its opinion broadly identify, a strict test for competency that treats delusional beliefs as irrelevant once the prisoner is aware the State has identified the link between his crime and the punishment to be inflicted.
551 U.S. at 959-960, 127 S.Ct. 2842. Cole presented sufficient evidence to meet this threshold showing.
First, Cole presented the opinion of forensic psychiatrist William S. Logan, M.D., who after evaluating Cole on February 20, 2015, concluded that Cole “lack[ed] the capacity to understand the nature and purpose of the punishment about to be imposed upon him or matters in extenuation, arguments for executive clemency or reasons why the sentence should not be carried out.” In his report, Dr. Logan noted that Cole could not sleep because of continuous “supernatural” voices in his head, which talk to him, argue with him, and threaten him. Although Cole was able to “recall the historical elements of his case” during his interview with Dr. Logan, Cole became disorganized and “digressed to talking about his emotional state.” Based on his psychiatric evaluation, Dr. Logan concluded that Cole is “depressed with prominent symptoms of psychosis which adversely affect his comprehension and understanding” and that Cole’s “hallucinations have compromised his understanding to the point he has gross delusions which prevent him from comprehending or forming a rational understanding of the reason for the execution to which he has been sentenced.”
Second, Cole submitted affidavits from two of his attorneys and one former attorney explaining Cole’s mental health has deteriorated since 2011 and especially in the past year. Although his “impaired mental state is not always apparent from a brief or casual conversation,” he “abruptly jumps from one topic to another,” complains of voices in his head, and acts in a paranoid and agitated manner. According to the voices in Cole’s head, he will be discharged from prison at age 65 to go on disability and live with his mother. On their most recent visit with Cole, the attorneys observed Cole talking to them in code, “changing in mid-sentence from normal speech to whispering or mouthing his words and making agitated hand gestures,” looking from side to side when voices appeared to be talking to him. These sworn affidavits from individuals who closely interact with Cole strongly corroborate the medical findings of Dr. Logan.
The Supreme Court of Missouri offered no reason for why this evidence does not demonstrate the required threshold showing. Although the court discredited the evidence, it did so under the rubric of evaluating the merits of Cole’s competence — not merely whether a threshold showing had been made. I do not believe any of its reasons for doing so demonstrate Cole’s failure to meet the threshold showing.
*719The Supreme Court of Missouri did not have any other expert evaluations of Cole’s mental state5 or testimony from individuals with whom he interacts on a frequent basis. Instead, in finding Cole competent to be executed, the court primarily relied on transcripts of several of Cole’s recorded telephone conversations. Even if the court could have properly considered the evidence in the threshold analysis, I do not believe it lessened Cole’s substantial evidence of incompetence. It was unreasonable for the court to discount the expert testimony of a licensed psychiatrist without any record evidence of Cole’s current state of mind. The court’s own perceptions and inferences from snippets of telephone conversations in which Cole exhibited concern for his mother’s well-being, for example, cannot be a substitute for a qualified expert’s analysis of Cole’s current mental state.
The court also placed emphasis on the fact that Cole was found competent at the time of his trial. Although Cole is presumed to be competent, his mental health status at the time of his trial is minimally relevant for determining his mental health almost 15 years later. See Panetti, 551 U.S. at 934, 127 S.Ct. 2842 (“Prior findings of competency do not foreclose a prisoner from proving he is incompetent to be executed because of his present mental condition.”). Furthermore, there is evidence in the record that Cole suffered from mental health issues such as major depression around the time of his trial.
The court also discredited Dr. Logan’s testimony based on a finding in a prior proceeding that Dr. Logan was not credible.6 Yet, the court cited no authority for the notion that experts become disposable after their first unfavorable credibility finding. The basis for discrediting Dr. Logan’s opinions in a prior proceeding does not provide a sufficient reason alone to discredit the specific opinions he formed in this case.
In sum, I do not believe that the court could reasonably discount the expert opinion of a medical professional and the .testimony of the two people who most closely interact with him, without any credible evidence, at the threshold proceeding to determine if' Cole is even entitled to a hearing. Because Cole met the substantial threshold showing, he is entitled to an evidentiary hearing. See Thompson v. Bell, 580 F.3d 423, 436 (6th Cir.2009) (“The evidence Thompson submitted was undoubtedly a ‘substantial threshold showing,’ and therefore an evidentiary hearing should have been held.”).
Ill
For these reasons, I would grant Cole’s petition for writ of habeas corpus and stay his execution pending the resolution of this issue.

. Missouri argues the Supreme Court of Missouri also held that Cole failed to make a substantial threshold of incompetence. The court's opinion made no such finding. To the extent Missouri attempts to create ambiguity in the opinion by quoting one sentence out of context, I find the argument entirely unpersuasive. Plainly, the Supreme Court of Missouri knows how to make such an explicit finding. See Clayton v. Griffith, No. SC 94841, 457 S.W.3d 735, 736-37, 2015 WL 1442957, at *1 (Mo. Mar. 14, 2015); Middleton v. Russell, 435 S.W.3d 83, 86 (Mo.2014). It did not do so here, and its opinion cannot be reasonably read as doing so implicitly.


. The Supreme Court of Missouri offered no reason for sharply departing from its prior cases finding the individual failed to make the substantial threshold showing, but the most plausible reason for why it assumed the threshold was satisfied is that there was no basis to hold otherwise in this case.


. No one argues, and I do not believe, Dr. Whitehead’s quick "wellness check” through Cole’s cell door can be considered a sufficient mental health evaluation.


. It is notable that the determination of Dr. Logan’s credibility in Cole’s post-trial pro- ' ceeding came after an evidentiary hearing.